Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 11-1391

                                 HE CHEN,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
                    Souter,* Associate Justice,
                     and Lipez, Circuit Judge.



     Gang Zhou on brief for petitioner.
     Kristen Giuffreda Chapman, Trial Attorney, Office of
Immigration Litigation, U.S. Department of Justice, Tony West,
Assistant Attorney General, Civil Division, and Shelley R. Goad,
Assistant Director, on brief for respondent.



                           February 28, 2012




    *
       The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
            LYNCH, Chief Judge.           He Chen, a native and citizen of

China, petitions for review of a 2011 decision by the Board of

Immigration Appeals (BIA), denying him relief from removal.                    The

BIA affirmed the Immigration Judge's (IJ) denial of asylum and

withholding of removal.           Chen illegally entered the United States

near Hidalgo, Texas, on or about June 22, 2006.            After being served

with   a   Notice   to    Appear     on   January   9,   2008,    Chen   conceded

removability    and      sought    political    asylum   and     withholding    of

removal.    See 8 U.S.C. §§ 1158, 1231(b)(3).

            At a merits hearing before the IJ, Chen claimed that he

would be subject to involuntary sterilization at the hands of the

government if he were removed to China.             A person who demonstrates

that he or she "has been forced to . . . undergo involuntary

sterilization . . . shall be deemed to have been persecuted on

account of political opinion, and a person who has a well founded

fear that he or she will be forced to undergo such a procedure

. . . shall be deemed to have a well founded fear of persecution on

account of political opinion" and will thereby qualify for asylum

relief.    Id. §§ 1101(a)(42), 1158(b)(1)(A).             The IJ heard Chen's

testimony and found that Chen was not credible.                  The BIA upheld

that finding.

            When the BIA adopts and affirms the IJ's ruling but also

discusses some of the bases for the IJ's opinion, we review both

the IJ's and BIA's opinions.          Weng v. Holder, 593 F.3d 66, 71 (1st


                                          -2-
Cir. 2010). We also review the IJ's credibility determination when

the BIA adopts it, id., and will uphold a credibility determination

under the familiar substantial evidence standard so long as "the IJ

has given reasoned consideration to the evidence and has provided

a cogent explanation for his finding," Muñoz-Monsalve v. Mukasey,

551 F.3d 1, 5 (1st Cir. 2008); see also 8 U.S.C. § 1252(b)(4)(B).

            The decision of the IJ here meets that test.          It sets out

conflicts between Chen's testimony and (1) Chen's own written

statement attached to his asylum application, (2) a statement Chen

made during    his   earlier   asylum    interview,   and   (3)    a   written

statement submitted by Chen's wife.

            Chen testified that family planning officials in China

forced his wife to undergo an abortion because she had married Chen

when she was underage and the marriage had not been registered, as

required.     A few days later, Chen testified, family planning

officials came to his home while he was there to force his wife to

have an IUD inserted, and he told them directly that he would not

let her go for the procedure.1           Chen claims that this direct

confrontation with the family planning officials was what led to




     1
        The transcript of Chen's testimony on this point reads as
follows: "They came to my house when I was still at home, they
notified me, when they came to my house, and I didn't want her to,
and I had directly told me so."     Reading this statement in the
context of the rest of Chen's testimony, we assume there is a typo
in the last clause and that it should read: "and I had directly
told them so."

                                   -3-
their later threats -- made after Chen came to the United States

and related to him by his family -- to forcibly sterilize him.

             Chen's    written     declaration      attached          to    his   asylum

application says something different. It does not mention a direct

confrontation between Chen and the family planning officials.

Instead, he stated that he told his wife not to report for the IUD

procedure.     And his wife's statement is also different.                        Chen's

wife said the family planning officials notified her that she would

have to have an IUD inserted, and her family asked the government

not to require the procedure.            She does not say that her husband

confronted     the    family     planning      officials.         Finally,        Chen's

statement    during    his     asylum    interview       made    no     mention    of   a

confrontation between himself and the family planning officials

over the IUD.

             That    is enough,    but    there     is    more.         Chen's wife's

statement makes it clear that Chen had already departed by the time

the family planning officials came to Chen's wife's home to notify

her that she was required to have an IUD inserted.                                It was

impossible for Chen to have confronted the officials at that time.

             The IJ presented Chen with these discrepancies, but Chen

offered no satisfactory explanation for the inconsistencies, just

repeating that the confrontation with the officials in fact took

place   as   he     described.      Based      on   these       prior      inconsistent




                                         -4-
statements, the IJ found Chen to be not credible and an unreliable

witness.

            The   IJ   also    considered      the    plausibility    of   Chen's

account. Chen testified that after he and his wife discovered that

she was pregnant in August 2005, she went into hiding.                        Chen

further    testified   that    he    visited    her    in   January   2006    and,

unbeknownst to him, was followed by family planning officials to

her hiding place.      The IJ found that it was implausible that the

officials "had an around the clock surveillance" of Chen in order

to discover his wife's hiding place.

            In    addition,    the    IJ    further     concluded     that,    any

credibility determination aside, Chen had not been a victim of past

persecution.      Chen admitted that he was never arrested, detained,

or harmed while in China.        The IJ cited a decision of the Attorney

General holding that the spouse of a person who has been physically

subjected to a forced abortion is not per se entitled to refugee

status.    Matter of J-S-, 24 I. & N. Dec. 520, 520 (A.G. 2008); see

also Jiao Hua Huang v. Holder, 620 F.3d 33, 36 (1st Cir. 2010).

Under this rule, Chen could not qualify for asylum based on his

wife's forced abortion.

            Finally,    even    assuming       that    Chen's   testimony      was

credible,   the IJ     found that      Chen could       avoid   any   threatened

sterilization by consenting to the IUD insertion, which the IJ

stated "is not necessarily a procedure designed to amount to


                                      -5-
persecution on account of the Chinese family planning policy."

Chen's claimed fear of persecution would not be well founded.

           Under the REAL ID Act of 2005,2 the agency may base its

credibility finding on the "totality of the circumstances, and all

relevant   factors,"     including     the   "inherent   plausibility"   and

"consistency" of the evidence, "without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of the

applicant's claim."      8 U.S.C. § 1158(b)(1)(B)(iii); see also id.

§ 1231(b)(3)(C).

           A claim of persecution that lacks veracity cannot satisfy

the   burdens   of    proof    and   persuasion   necessary   to   establish

eligibility     for   asylum     and    withholding   of   removal.      Id.

§§ 1158(b)(1)(B)(ii), 1231(b)(3)(C). Substantial evidence supports

the denial of both types of relief.

           Accordingly, we deny the petition for review.




      2
        The provisions of the REAL ID Act of 2005 are applicable to
Chen because he submitted his application for withholding of
removal after the May 11, 2005, effective date of the Act. See 8
U.S.C. § 1158 note (Effective Date of 2005 Amendment).

                                       -6-